Dixon, C. J.
The facts of this case are correctly stated by the counsel for the respondent as follows : This action is brought to redeem certain lands described in the complaint. The defendant Mather claims to be the owner in fee of a portion of those lands, and in his answer disclaims any interest in the remainder. At the trial in the circuit court, the complaint as to Mather was dismissed. From this final judgment the plaintiffs have appealed to this court. A brief statement of the facts will assist in the application of the law. On the 7th day of July, 1846, Lydia Stratton, wife of Hull Stratton, as one of the five heirs of Matthias C. Comstock, deceased, was seized of an undivided fifth of the lands described in the complaint, of which Comstock died seized. On that day Lydia Stratton and her husband executed and delivered to the defendant Stowers the instrument hereinafter set forth. In 1847, the taxes levied on that portion of the lands now claimed by Mather were not paid; and on the 11th day of April, 1849, these lands were sold for such unpaid taxes, to La Eayette county ; and on the 21st day of December, 1852, said lands remaining unredeemed, the clerk of the board of supervisors of La Fayette county made deeds of said lands to said county, in pursuance of the *581provisions of sec." 95, cb. 15, R. S. 1849 — a copy of one of which deeds is set forth in the finding. In pursuance of a resolution conferring the authority so to do, passed by the board of supervisors, the clerk of the said board, in conformity with the provisions of sec. 12, ch. 22, Laws of 1859, by two deeds —one executed on the 29th day of December, 1859, and the other on the 23d day of February, 1860, — conveyed all of said lands now claimed by Mather to the defendant Stowers. All these deeds, immediately upon their execution, were duly recorded. All the lands claimed by Mather have always been unoccupied.
On the 1st day of January, 1861, defendant Stowers conveyed to Mather the lands now claimed by the latter, by a deed containing full covenants, which deed was duly recorded.
Upon the lands claimed by Mather, the taxes for 1857 were unpaid; and on the 14th day of September, 1858, such lands were sold for said taxes to La Fayette county, and remained . unredeemed until deeds were due. On the 16th day of September, 1861, the county assigned the certificates of this last sale to the defendant Mather, and on the same day he took a tax deed for said land, which deed was on the day of its date recorded, and is copied in the finding of the court. These lands were again sold for taxes in 1859, to the county of La Fayette; and on the 4th day of December, 1862, the certificates of sale were assigned to Mather, and on the same day tax deeds were made to him, and duly recorded, and are copied in the finding of the court. These lands were again sold for taxes in 1860, to the county, and afterwards the certificates were assigned to Mather, who, on the 23d of July, 1863, took a tax deed of a portion of the lands now claimed by him, which deed was on the same day recorded, and is copied in the finding of the court In 1861, 2 and 3, Mather bought the lands he claims, at tax sale.
On the 12th day of November, 1856, the defendant Stowers *582filed a bill in chancery, in La Fayette county, against Lydia and Hull Stratton, to foreclose the lien created by the said written instrument, as to all the lands affected thereby, of which the lands claimed by Mather are but a small portion. Hull Stratton was dead at this time, so that his name in the proceedings was superfluous. Lydia failed to appear in the ac-tioh; and on the 22d day of November, 1857, judgment jpro confesso was rendered therein against the defendants. After-wards Lydia Stratton appeared, and on her motion, on the 13th day of July, 1858, the said judgment was vacated and set aside. Afterwards, on the 11th day of August, 1858, the plaintiff therein filed his amended complaint under the code. On the 4th day of September, 1858, Lydia Stratton answered the said amended complaint. On the 13th day of November, 1858, Lydia Stratton died. This fact, however, does not appear by the record in that case. On the 3d of January, 1859, judgment of foreclosure in form was rendered in favor of the plaintiff and against the defendants, both of whom were at that time dead. On the 29th of December, 1859, the sheriff sold lands described in the finding under said judgment, to Stowers, the plaintiff in that suit. The interest so sold is an undivided fifth of the lands now claimed by Mather. This sale was after-wards confirmed, and a deed made to Stowers. No notice of the pendency of this action, as required by sec. 37 of the code, was ever filed.
On the 12th day of January, 1858, Lydia Stratton, by her deed of warranty, conveyed her interest in these lands to Lucretia Durkee, who afterwards, on the 18th of March, 1863, died intestate, leaving two children, William H. Durkee, and Anna G. Durkee, since married to the plaintiff Stephen A. Sturdevant, who are the plaintiffs in this action.
Upon these facts the plaintiffs claim a right to redeem an undivided fifth of the lands claimed by Mather, from the lien created by the said written instrument, and to redeem all said lands from the tax deeds under which Mather claims the fee, *583not only to tbe one fifth formerly owned by tbe grantor of tbe • plaintiffs’ ancestor, Lydia Stratton, but tbe remaining four-fifths, owned formerly by Mrs. Stratton’s co-beirs, of whom nothing is known in this case.
Tbe instrument executed by Lydia Stratton and her bus-band to tbe defendant Stowers, and which may be properly denominated an equitable mortgage, is in these words:
“ Know all men by these presents, that we, Hull Stratton and Lydia Stratton bis wife, both of tbe village of Bingham-ton, Broome county and state of New York, for and in consideration of tbe sum of five hundred dollars to us in band paid by Uriah M. Stowers, of Binghamton, aforesaid, do hereby sell, transfer, assign, convey and set over unto said Uriah M. Stow-ers, his heirs and assigns, the amount of five hundred dollars of our right, title and interest, and the right, title and interest of each of us, in the lands, funds and property which were left by the late Matthias C. Comstock, of Galena, deceased, and we hereby authorize and empower said Stowers to collect and receive in our name, for his own sole and undivided use, from any and all persons, and particularly from any agent or agents having charge of the lands, property and funds which were left by the said Matthias C. Comstock, deceased, said amount of five hundred dollars, with interest from this date. And we authorize and direct that said Stowers shall receive said amount of five hundred dollars and interest from the first moneys and effects that shall be coming to us from the estate of said deceased. And the receipt of said Stowers, or of any individual to whom he shall assign this instrument, or of any person whom he shall or may appoint to receive such amount, to any person, for such sum of five hundred dollars and interest, shall be good and sufficient voucher to any and every person paying the same.
This instrument or conveyance shall be a lien on our and each of our interests in the lands, funds and property of the *584estate of said, deceased. This instrument shall bind us and each of us, our beirs, executors and administrators.
The property and funds out of which this instrument designs that said Stowers shall receive and draw the above mentioned sum, is the estate of said Comstock, deceased, to which said Lydia Stratton (before marriage Lydia Comstock) became part owner on said Comstock’s death as heir-at-law.
It is therefore our intent that whenever said amount of five hundred dollars and interest shall be paid to said Stowers, in pursuance of this instrument, such amount shall be charged as paid on account of said Lydia’s share in said estate, or said Hull Stratton’s interest in the same as her husband.
In witness whereof, the said parties have hereunto set their hands and seals, this 7th day of July, A. D. 1846, at Bingham-ton aforesaid.
Hull StbattoN, [Seal.]
Lydia StbattoN, [Seal.]
Signed, sealed and delivered in presence of-”
Upon these facts, the principal, I may say the only, question argued here has been, whether the relations of Stowers were such as to preclude his acquiring and holding title by tax deed as against Mr. and Mrs. Stratton, the mortgagors, and those claiming under them; it being contended for the plaintiffs that his position and duties as mortgagee were inconsistent with the character of a purchaser, and that he could not, as against them, become a purchaser on his own account. After much time spent in the investigation of this question, I have finally concluded that it is not presented in this case. It appears that the deed to the county óf La Eayette under which Stowers claimed title, was sealed with the seal of the county, instead of the private seal of the clerk of the board of supervisors who executed it. We held in the case of Eaton v. North, just decided, that prior to the passage of the act of 1854 (chap. 66, Laws of 1854, sec. 4,) the seal of the officer executing the deed was required. It follows that the county acquired no title, and *585consequently that none passed to Stowers, by the conveyance from the county to him. As equitable mortgagee under the instrument executed by Mr. and Mrs. Stratton, Stowers had no estate in the lands, certainly no legal estate. His remedy was by suit in equity for the establishment of his lien, and to have the lands sold. 3 Powell on Mort., 1060«. The proceedings taken for that purpose in the action commenced in November, 1856, are conceded to have been inoperative and void. Stowers had, then, at the time of his conveyance to Mather, no title or interest which he could transfer. Mather acquired neither title nor possession by virtue of that conveyance. He stood after as before a stranger to the title, and as such could, in my judgment, purchase and take title for himself. He did so by the tax deed of September 16th, 1861, which is regular on its face, and had been recorded more than three years before the commencement of this action. He insists upon that deed as a protection against the relief demanded in the complaint. I think he is entitled to such protection. Whether, after having acquired title by that deed, he could afterwards acquire any additional rights, or fortify that title by taking other deeds upon sales subsequently made for the non-payment of taxes, is a question which need not be considered. It is enough that he has shown prima fade a good title under the first tax deed executed to himself.
Upon the question argued, whether the mere relation of mortgagee will prevent the person so related from acquiring title to the mortgaged premises by purchase at a tax sale, I may with propriety refer to Williams v. Townsend, in the Court of Appeals, 31 N. Y., 415, as the only case to be found, so far as my researches have extended, in which the question was directly presented and decided. It was the unanimous opinion of the judges in that case, upon facts which made much more strongly against the right of the mortgagee than any here presented, that no such relation of trust or confidence existed between the mortgagor and mortgagee as to preclude the latter *586from becoming a purchaser. I may also refer to Walthall v. Rives, 34 Ala., 91, and Harrison v. Roberts, 6 Fla., 711, in which, it was held that a mortgagee may purchase and hold a paramount title under older judgment liens; and to Chapman v. Mull, 7 Ired. Eq. R., 292, and the observations of Sir THOMAS PltjMER, M. R, in Cholmondeley v. Clinton, 2 Jac. & Walk, 181 et seq., upon the general question as to how far the principles applicable to dealings between trustee and cestui que trust apply to the case of mortgagee, and mortgagor.
I think the judgment of the court below dismissing the complaint as to the defendant Mather, should be affirmed.
By the Court. — The judgment is affirmed.